Citation Nr: 0011647	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims as not well grounded.

The Board notes that the May 1998 rating decision also denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  While the veteran's Notice of 
Disagreement addressed this issue, no timely Substantive 
Appeal was received regarding the hearing loss claim after 
the Statement of the Case was promulgated in September 1998.  
Accordingly, the Board does not have jurisdiction to address 
this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for bilateral ankle problems on several occasions 
during his period of active duty.

2.  On a March 1998 VA examination of the feet, the veteran 
reported continuity of symptomatology regarding bilateral 
ankle problems.  Following examination of the veteran, the 
examiner diagnosed recurrent ankle instability without any 
evidence of degenerative changes on the veteran's X-ray.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
right and left ankle disorders are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's feet and lower extremities 
were clinically evaluated as normal on his June 1983 
enlistment examination.  At the time of this examination, the 
veteran reported that he had never experienced foot trouble.  
The service medical records show that the veteran was treated 
on numerous occasions for bilateral foot problems during his 
period of active duty.  It is noted that most of these foot 
problems were attributed to gouty arthritis and/or hallux 
valgus deformity.  Regarding the veteran's ankles, in March 
1984 he was treated for a right ankle sprain that was 
incurred while running.  Thereafter, he was treated for right 
ankle sprain again in April 1994 and July 1996.  He was 
treated for left ankle sprains in November 1993, December 
1993, January 1994, June 1994, July 1994, and February 1996.  
On an April 1995 service examination, the veteran's feet and 
lower extremities were clinically evaluated as normal.  A 
July 1997 Physical Evaluation Board found that the veteran 
was unfit to perform his duties due to gouty arthritis, 
bilateral, 1st metatarsal phalangeal joint status-post 
bilateral cheilectomy with chronic bilateral foot pain, and 
intermittent attacks of gout.  The veteran concurred with the 
Physical Evaluation Board's finding, and was discharged due 
to disability with entitlement to severance pay.  

In January 1998, the RO received the veteran's claims of 
entitlement to service connection for right and left ankle 
disorders, among other things.  Thereafter, the veteran 
underwent a VA general medical examination in February 1998.  
At this examination, the veteran reported that he had 
experienced pain in both feet for a number of years.  He 
complained of Achilles pain, ankle pain, and foot pain in 
both feet.  On examination of the musculoskeletal system, the 
examiner noted manipulation of the feet was painful, 
particularly with respect to the large toes and ankles.  No 
limitation of motion was noted, and the examiner stated that 
the appearance of the feet was essentially normal.  Based on 
the foregoing, the examiner diagnosed painful feet.

The veteran also underwent a VA examination of the feet in 
March 1998.  At this examination, the veteran reported that 
approximately six to seven years earlier, he twisted his 
right ankle while running in physical training.  He was 
reportedly treated with a work profile, but had no physical 
therapy or casting.  Since that time, he had experienced 
multiple twisting injuries of his bilateral ankles, and 
complained of recurring instability.  

On examination, it was noted that range of motion for the 
ankles, bilaterally, was 20 degrees of dorsiflexion, 45 
degrees of plantar flexion, 20 degrees of inversion, and 10 
degrees of eversion.  Additionally, the examiner commented 
that X-rays of the veteran's ankles were within normal 
limits, with the joint spaces being well-maintained.  
Following examination of the veteran, the examiner's 
diagnoses included recurrent ankle instability without any 
evidence of degenerative changes on the veteran's X-ray.

In a May 1998 rating decision, the RO, among other things, 
denied service connection for both a right and left ankle 
disorder, with degenerative joint disease, as not well 
grounded.  The RO noted that while there was evidence of 
treatment in service for both right and left ankle problems, 
no permanent residual or chronic disability subject to 
service connection was shown by the service medical records 
or demonstrated by evidence following service.  The RO 
summarized the findings of the March 1998 VA feet examiner, 
and concluded that no instability was found although the 
veteran complained of instability.  Additionally, by this 
decision, the RO granted service connection for gouty 
arthritis of both feet, status-post cheilectomy of both great 
toes for hallux limitus.  

The veteran appealed the denial of his right and left ankle 
claims to the Board.

In support of his appeal, the veteran submitted copies of a 
January 1998 "PGI" examination, as well as a concurrent 
Report of Medical History.  On the examination, the veteran's 
feet were clinically evaluated as abnormal due to a bilateral 
hallux valgus deformity that had been surgically corrected.  
Further, on the Report of Medical History, the veteran stated 
that he had experienced foot trouble. It was also noted on 
both the "PGI" examination and the Report of Medical 
History that the veteran had gout bilateral "feet, ankles."

Also on file are VA medical treatment records that cover a 
period from February 1998 to May 1999.  Among other things, 
these records include reports of X-rays taken of an 
unspecified foot and ankle in February 1998.  On the foot X-
rays, it was noted that weight-bearing lateral views 
demonstrated bilateral calcaneal spurs.  Further, there was 
evidence of previous bunionectomies and minor degenerative 
changes at the first metacarpal phalangeal joints.  There was 
no evidence of recent fracture, dislocation, or major 
degenerative changes that were identifiable.  The ankle X-
rays revealed no evidence of active bone or joint pathology.  
It was noted that no previous studies were available for 
comparison.  In October 1998, the veteran was treated for 
complaints of joint pain in the right ankle.  An "RTC Note" 
dated in May 1999 shows that the veteran complained of 
occasional right ankle pain and swelling.  On examination, it 
was noted that the right ankle was without swelling or 
tenderness, and that the veteran had good range of motion.  
Diagnostic impressions included gout, with occasional acute 
exacerbation; as well as obesity.

In an October 1999 statement, the veteran reiterated his 
disagreement with the RO's denial of service connection for 
the right ankle disorder.  He asserted that he had been 
injured during service and that the disorder had not 
resolved.  Moreover, he noted that he was treated at the VA 
Outpatient Clinic (VAOPC) in Victorville, and that these 
physicians should be able to provide an opinion stating that 
his current disability was related to his in-service injury.  
The veteran also stated that he had been treated at the VA 
Medical Center (VAMC) in Loma Linda.  He specifically noted 
that he had been treated by VA in September and October 1999.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran has submitted well grounded claims of entitlement to 
service connection for right and left ankle disorders.

The service medical records clearly show that the veteran was 
treated for both right and left ankle problems during his 
period of active duty.  Further, the Board finds that the 
March 1998 examiner's diagnosis of recurrent ankle 
instability provides the requisite medical diagnosis of a 
current disability, as well as the requisite medical nexus.  
As noted above, the veteran reported at this examination that 
he had experienced continuity of symptomatology regarding 
both ankles since his period of active duty.  Consequently, 
the Board finds that the March 1998 VA examiner's diagnosis 
shows that he found the veteran's account of putative 
continuity of symptomatology to be plausible, and that there 
was evidence of current ankle impairment.  See Hodges v. 
West, 13 Vet. App. 287 (2000).  Furthermore, the Board notes 
that the veteran's diagnosis was based upon physical 
examination of the veteran.  Thus, this opinion is sufficient 
to make the claim well grounded.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).

Adjudication of the veteran's claims of service connection 
for right and left ankle disorders does not end with the 
finding that these claims are well-grounded.  In determining 
that the veteran's claims are well-grounded, the credibility 
of evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once a claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the veteran's right and left ankle claims are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  In the 
instant case, the Board finds that additional development is 
necessary for a full and fair adjudication of the veteran's 
appeal.

The Board notes that it does not appear that the March 1998 
VA examiner's findings were based upon a review of the 
evidence contained in the veteran's claims folder, including 
the service medical records.  Further, it is noted that the 
January 1998 "PGI" examination, the January 1998 Report of 
Medical History, and the May 1999 VA "RTC Note" tend to 
indicate that the veteran's bilateral ankle problems may be a 
symptom of his service-connected gouty arthritis, as opposed 
to separate and distinct chronic disabilities.  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
Board is of the opinion that a medical examination of the 
veteran would materially assist in the adjudication of his 
appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of the veteran's appeal.

As an additional matter, the Board notes that the veteran, in 
his October 1999 statement, indicated the existence of 
pertinent VA medical records regarding both his right and 
left ankles in September and October 1999 that are not on 
file.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive possession of those 
records, and the failure of the RO or the Board to consider 
any such records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  See also VAOPGCPREC 
12-95.  Therefore, even if the Board had not determined that 
a new examination was necessary, a remand would still be 
required in the instant case in order to obtain these VA 
medical records.  Moreover, the Board notes that this 
obligation to obtain VA medical records exists even when the 
veteran has not submitted a well-grounded claim; a remand 
would still be required in the instant case even if the 
claims were not well grounded.





ORDER

The claim of entitlement to service connection for a right 
ankle disorder is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for a left 
ankle disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral ankle problems.  After securing 
any necessary release, the RO should 
obtain those records not on file.  Even 
if the veteran does not respond to the 
RO's request, the record should document 
follow-up for the additional VA medical 
records indicated to be in existence at 
the Victorville VAOPC and the Loma Linda 
VAMC as identified by the veteran in his 
October 1999 statement.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the current 
nature and severity of his bilateral 
ankle problems.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner must identify any chronic right 
and/or left ankle disability.  If no such 
disability exists, the examiner must so 
state.  For any chronic ankle disability 
identified, the examiner must express an 
opinion as to whether it is as likely as 
not that the disability was incurred in 
or aggravated by the veteran's period of 
active duty.  The examiner should also 
express an opinion as to whether the 
veteran's ankle problems can be 
reasonably disassociated from his 
service-connected gouty arthritis.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



